Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1-13, 17-19 are pending in the instant office action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 1-3, 6-9, 17, 19, A eukaryotic cell comprising:a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and a second exogenous nucleic acid sequence encoding a glycoprotein. wherein said the eukaryotic cell produces no detectable N-glycans comprising sialic acid residues further comprise herein the eukaryotic cell further comprises a third exogenous nucleic acid sequence encoding a beta-1,4-galactosyltransferase.

	Group III, claim(s) 1, 3, 5-9,18-19, drawn to  drawn to A eukaryotic cell comprising:a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and a second exogenous nucleic acid sequence encoding a glycoprotein. wherein said the eukaryotic cell produces no detectable N-glycans comprising sialic acid residues urther comprises an exogenous nucleic acid sequence encoding an UDP-galactose transporter.
Group IV, claim(s) 10, drawn to A method of producing a glycoprotein, the method comprising: producing a glycoprotein from the eukaryotic cell of claim 1..
 Group V, claim(s) 11-13, drawn to A composition comprising a plurality of glycosylated forms of a recombinant glycoprotein, wherein glycosylated forms comprising N-glycans consisting of GlcNAc residues and other glycosylated forms comprising N-glycans consisting of LacNAc disaccharides are present in said the composition and wherein the amount of N-glycans consisting of LacNAc disaccharides is at least 80% in the pool of N-glycans consisting of GlcNAc residues and N-glycans consisting of LacNAc disaccharides of said the recombinant glycoprotein.
	 
Species selection

Claim 1 are generic.
 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 81, claim 86.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, IV, V lack unity of invention because even though the inventions of these groups require the technical feature of eukaryotic cell comprising:a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and a second exogenous nucleic acid sequence encoding a glycoprotein, this technical feature is not a special technical feature as it does not make a contribution over the prior art as  it is  known in WO 2010/015722 ( in IDS).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 










/MOHAMMAD Y MEAH/Examiner, Art Unit 1652